Citation Nr: 1206400	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from October 2004, December 2010, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is addressing the Veteran's claim seeking service connection for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

By way of background, the Veteran's increased rating claim was denied by a Board decision issued in March 2010, and the Veteran appealed the Board's denial to the Unites States Court of Appeals for Veterans Claims (Court), who vacated the Board's decision in a Memorandum Decision issued in August 2011.  The case has now been returned to the Board for compliance with the mandates of the Court's decision.
 
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, in an August 2011 Memorandum Decision, the Court vacated the Board's March 2010 decision denying entitlement to a rating in excess of 30 percent for service-connected migraine headaches after concluding that the reasons and bases for the Board's denial were inadequate.  Specifically, the Court found that the Board did not include a sufficient explanation of the lay evidence of record nor engage in an appropriate analysis as to whether a referral for extraschedular consideration of the Veteran's claim was warranted.  Thus, the Board will undertake to render a new decision considering these identified inadequacies.  

However, the Board finds that the current record fails to reflect recent evidence relevant to the Veteran's increased rating claim, as the Veteran was last afforded a VA examination assessing the severity of his headaches in December 2008, and the Veteran's VA treatment records were most recently obtained in April 2009.  As such, the Veteran should be afforded a new VA examination, and his outstanding VA treatment records should be obtained and associated with his claims file.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).

Furthermore, a review of the record reflects that during the pendency of his headache disorder increased rating claim, the Veteran has sought and been denied service connection for an acquired psychiatric disorder, claimed as PTSD, as reflected in December 2010 and May 2011 rating decisions.  In August 2011, the Veteran submitted a statement expressing his disagreement with this denial.  Although this disagreement was expressed on a VA Form 9, the submission could not serve as a perfection of a substantive appeal, as the Veteran had not yet filed an earlier notice of disagreement or been issued a statement of the case.  Accordingly, the Veteran should be issued a statement of the case with regard to this issue.  (In this regard, it appears from copies of correspondence contained in the claims file that the RO began the process that could eventually result in the issuance of a statement of the case.  However, neither the paper or virtual claims file reflects that to have occurred.  In the event the claim continues to be denied, this should be accomplished.)  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his statement of the case.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from April 2009 to the present.

2.  With any necessary assistance from the Veteran, the RO/AMC should contact the Veteran's former employer, as referenced in his representative's January 2012 correspondence, to ascertain the circumstances of the Veteran's job termination from that place of employment.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his headache disorder.  The examiner should review the Veteran's claims file and note that review in the examination report.  

The examiner should determine whether the Veteran has prostrating attacks of migraine headaches, and if so, how often he has them.  If it is determined that the Veteran has frequent prostrating attacks, the examiner should opine whether the attacks are productive of severe economic inadaptability.  Any opinion expressed should be supported by a rationale.

4.  After completion of the requested development and any additional development deemed appropriate, (and in the event the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD continues to be denied), provide a statement of the case to the Veteran regarding that issue, pursuant to his August 2011 notice of disagreement.  He should be advised that if it is his desire to have the Board consider that issue, it will be necessary to submit a timely substantive appeal (VA Form 9) with respect to it.  

5.  The RO should readjudicate the Veteran's headache disorder increased rating claim.  If the full benefit sought on appeal remains denied, the Veteran and his agent should be provided with a supplemental statement of the case, and allowed an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


